Case 9:20-cv-82035-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


  MICHAEL SIMPSON,

         Plaintiff,

  vs.

  COMMUNITY ASPHALT CORP.,
  a Florida Corporation,

         Defendant.
                                      /

                               COMPLAINT FOR DAMAGES

         Plaintiff, MICHAEL SIMPSON, sues Defendant, COMMUNITY ASPHALT

  CORP., and shows:

                                          Introduction

         1.      This is an action by MICHAEL SIMPSON against his former employer for

  unpaid overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks damages and a

  reasonable attorney’s fee.

                                          Jurisdiction

         2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

  207. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

         3.      The claim arose within the Southern District of Florida, which is where venue

  is proper.

                                Parties and General Allegations

         4.      Plaintiff, MICHAEL SIMPSON, (hereinafter “SIMPSON”) a resident of

  Palm Beach County, Florida, was at all times material, employed by COMMUNITY

  ASPHALT CORP as a MOT Supervisor, was an employee as defined by 29 U.S.C. § 203
Case 9:20-cv-82035-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 4




  (e), and during his employment with Defendant was engaged in commerce or in the

  production of goods for commerce within the meaning of 29 U.S.C. § 207(a).

         5.     Defendant,       COMMUNITY            ASPHALT          CORP.        (hereinafter,

  “COMMUNITY ASPHALT”), is a Florida Corporation doing business in Palm Beach

  County, Florida, and is an enterprise engaged in an industry affecting commerce, is an

  employer as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees engaged in

  commerce or in the production of goods for commerce, or that has employees handling,

  selling, or otherwise working on goods or materials that have been moved in or produced

  for commerce by any person; and it is an enterprise whose annual gross volume of sales

  made or business done is not less than $500,000 (exclusive of excise taxes at the retail level

  that are separately stated) which has employees subject to the provisions of the FLSA, 29

  U.S.C. § 207, in the facility where SIMPSON was employed. At all times pertinent to this

  Complaint, COMMUNITY ASPHALT operates as an organization which sells and/or

  markets its services and/or goods to customers throughout the United States and also

  provides its services for goods sold and transported from across state lines of other states,

  and COMMUNITY ASPHALT obtains and solicits funds from non-Florida sources,

  accepts funds from non-Florida sources, uses telephonic transmissions going over state lines

  to do their business, transmit funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to its employees.

         6.     Since on or about January 2018, up to and including November 2, 2020,

  Defendant COMMUNITY ASPHALT has willfully violated the provisions of §7 of the Act

  [29 U.S.C. §207] by employing employees engaged in commerce for workweeks longer than 40

  hours without compensating them for their employment in excess of 40 hours at rates not less

  than one and one-half times the regular rates at which they were employed: specifically
Case 9:20-cv-82035-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 4




  SIMPSON, since January 2018, has worked in excess of 40 hours a week nearly every week of

  his employment, and was not compensated for the work in excess of 40 hours at a rate not less

  than one and one-half times the regular rate at which he was employed.

         7.     The failure to pay overtime compensation to SIMPSON is unlawful in that he

  was not exempted from the overtime provisions of the Act pursuant to the provisions of 29

  U.S.C. § 213(a), in that he neither was a bona fide executive, administrative or professional

  employee.

         8.     COMMUNITY ASPHALT’s actions were willful and purposeful as it was well

  aware of the Fair Labor Standards Act and SIMPSON’s status as non-exempt, but chose not to

  pay him in accordance with the Act.

         9.     SIMPSON is entitled pursuant to 29 U.S.C. § 216(b), to recover from

  COMMUNITY ASPHALT:

                a.     All unpaid overtime that is due;

                b.     As liquidated damages, an amount equal to the unpaid overtime owed;

                c.     The costs of this action, and;

                d.     A reasonable attorney’s fee.

         WHEREFORE, Plaintiff, MICHAEL SIMPSON, prays that this court will grant

  judgment against Defendant COMMUNITY ASPHALT:

                a.      awarding SIMPSON payment of overtime compensation found by the

  court to be due to him under the Act;

                b.     awarding SIMPSON an additional equal amount as liquidated damages;

                c.     awarding SIMPSON his costs, including a reasonable attorney’s fee; and

                d.     granting such other and further relief as is just.
Case 9:20-cv-82035-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 4




                                           Jury Demand

        Plaintiff demands trial by jury.

  Dated: November 5, 2020
  Plantation, Florida
                                             Respectfully submitted,


                                             s/Robert S. Norell
                                             Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                             E-Mail: rob@floridawagelaw.com
                                             ROBERT S. NORELL, P.A.
                                             300 N.W. 70th Avenue
                                             Suite 305
                                             Plantation, Florida 33317
                                             Telephone: (954) 617-6017
                                             Facsimile: (954) 617-6018
                                             Counsel for MICHAEL SIMPSON
